                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
DOMENIC APOSTOLICO, JR.             )
                                    )
          Plaintiff,                )
                                    )
                                    )
     v.                             )    C.A. No. 18-264 WES
                                    )
NORWICH COMMERCIAL GROUP d/b/a      )
NORCOM MORTGAGE and                 )
PHILLIP DeFRONZO,                   )
                                    )
          Defendants.               )
__________________________________ )


                       MEMORANDUM AND ORDER

WILLIAM E. SMITH, District Judge.

     Before the Court is Defendant Phillip DeFronzo’s Motion to

Dismiss and/or For a More Definite Statement with Respect to the

First Amended Complaint (“Mot. to Dismiss”), ECF No. 33. 1   For the

reasons set forth below, the motion is GRANTED IN PART and DENIED

IN PART.   Also before the Court is Plaintiff Domenic Apostolico’s

Motion to Amend the Complaint (“Mot. to Amend”), ECF No. 52.    For

the reasons set forth below, that motion is GRANTED.




     1  Initially, both Defendants were party to this motion. See
Mot. to Dismiss 1. However, Norwich Commercial Group subsequently
withdrew, so that the motion is now pressed by DeFronzo alone.
See Def. Norcom’s Mot. to Withdraw Its Mot. to Dismiss and/or For
a More Definite Statement as to Norcom Only, ECF No. 39.
I. BACKGROUND

     Defendant     Norwich      Commercial       Group   (“Norcom”)     is     a

Connecticut corporation with its principal place of business in

the same state.    First Am. Compl. (“Am. Compl.”) ¶ 3, ECF No. 22.

Norcom is “licensed to originate residential mortgages” in Rhode

Island, among other states.           Id. ¶ 5.    DeFronzo is president of

Norcom, a position he occupied throughout the period pertinent to

this case.   Id. ¶ 4.    His state of citizenship is uncertain.

     According to the Amended Complaint, in March 2017, Norcom

hired Apostolico to manage its branch in Cranston, Rhode Island.

Id. ¶ 6.    In January 2018, the entire Cranston branch — including

Apostolico — left Norcom and joined another mortgage lender.                 Id.

¶¶ 17-18.      In the wake of the separation, Apostolico demanded

payment of outstanding wages and other monies owed; Norcom refused,

citing standard reconciliation processes.           See id. ¶¶ 19-30.

     Apostolico eventually sued Norcom for nonpayment of wages.

See Compl., ECF No. 2. He then amended his pleading, joining

DeFronzo as a defendant and adding claims for breach of contract

(Count V), defamation (VI), false light (Count VII), fraud (VIII),

and tortious interference with contract (Count IX). See Am. Compl.

¶¶ 4, 61-95.

     DeFronzo     now   moves    to     dismiss    for   lack   of    personal

jurisdiction and/or for a more definite statement as to Counts VII




                                        2
and VIII. 2 See Mot. to Dismiss 1-2.          Additionally, Apostolico asks

leave to again amend his Complaint, adding a claim for retaliation.

See Mot. to Amend 1-2.

II. DISCUSSION

       A.    Personal Jurisdiction

       DeFronzo     contends   that   there    is   no   basis    for    personal

jurisdiction because the Amended Complaint alleges neither that he

lives in Rhode Island nor that he has any relevant activities in

Rhode Island.        See Defs.’ Mem. of Law in Supp. of Their Mot. to

Dismiss and/or For a More Definite Statement (“Defs.’ Mem.”) 4,

ECF No. 33-1.       He also maintains that personal jurisdiction stands

or falls on the strength of Apostolico’s Amended Complaint.                  See

Def. DeFronzo’s Reply to Pl.’s Obj. to DeFronzo’s Mot. to Dismiss

and/or for a More Definite Statement (“Def. Reply”) 2-3, ECF No.

41. In response, Apostolico argues that the Court has jurisdiction

because DeFronzo employed Apostolico in, and directed injurious

activities at, Rhode Island.          See, e.g., Obj. Mem. 8-10.

       Due process forbids that an individual should be hauled before

an alien tribunal.        See Burger King Corp. v. Rudzewicz, 471 U.S.

462,       471–72   (1985).    Therefore,      a    court   may   only    assert

jurisdiction over a defendant who has constitutionally appreciable


       2The parties have since agreed that the breach of contract
claim (Count V) is brought against Norcom only. See Mem. in Supp.
of Obj. to Def.’s Mot. to Dismiss and/or For a More Definite
Statement (“Obj. Mem.”) 4, ECF No. 40.

                                        3
contacts with the state in which it sits, lest “fair play and

substantial justice” be offended.              Int'l Shoe Co. v. State of

Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310, 316

(1945) (internal citations omitted).

       Where      disputed,    the   plaintiff    carries    the   burden    of

establishing personal jurisdiction.            United Elec., Radio & Mach.

Workers of Am. v. 163 Pleasant St. Corp., 960 F.2d 1080, 1090 (1st

Cir.     1992).       There    are   several     ways   to   decide   personal

jurisdiction; here, the Court employs the prima facie method.

Under this standard, the query is simply “whether the plaintiff

has proffered evidence that, if credited, is enough to support

findings of all facts essential to personal jurisdiction.”                  Boit

v. Gar-Tec Prod., Inc., 967 F.2d 671, 675 (1st Cir. 1992).              As in

all determinations of personal jurisdiction, the Court “accept[s]

the allegations in the complaint as true and construe[s] the facts

in the light most favorable to the plaintiff.” Phillips v. Prairie

Eye Ctr., 530 F.3d 22, 24 (1st Cir. 2008).              Moreover, a court has

“broad    discretion”     to    consider     “extra-pleading    material”    in

deciding personal jurisdiction.             Thompson Trading Ltd. v. Allied

Lyons PLC, 124 F.R.D. 534, 535 (D.R.I. 1989).                It may “take the

facts from the pleadings and whatever supplemental filings (such

as affidavits) are contained in the record . . . .”            Baskin-Robbins

Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28, 34 (1st

Cir. 2016).

                                        4
     Exercise of personal jurisdiction must comport with the long-

arm statute of the forum state and the due process requirements of

the Fourteenth Amendment.         See Sawtelle v. Farrell, 70 F.3d 1381,

1387 (1st Cir. 1995).         Since Rhode Island’s long-arm statute is

co-extensive with the Fourteenth Amendment, see R.I. Gen. Laws §

9-5-33, the analysis is simply whether DeFronzo has the necessary

minimum contacts with Rhode Island to allow this Court to exercise

personal jurisdiction without running afoul the Constitution.

     Although Apostolico does not say so explicitly, the Court

surmises    that   specific    (rather     than   general)   jurisdiction     is

thought to apply here.        See, e.g., Obj. Mem. 8-9.          The test for

specific    jurisdiction    has    three    prongs:   (1)    relatedness,    (2)

purposeful availment, and (3) reasonableness.                See 163 Pleasant

St. Corp., 960 F.2d at 1089.        The Court takes up each in turn.

     1.    Relatedness

     To    establish     relatedness,       the   underlying     claims     must

“directly arise out of, or relate to, the defendant’s forum-state

activities.”       Id.   This standard is flexible and relaxed.             See

Ticketmaster-New York, Inc. v. Alioto, 26 F.3d 201, 206 (1st Cir.

1994).     Causation is the crux of the inquiry.             See 163 Pleasant

St. Corp., 960 F.2d at 1089.         While proximate causation is often

important in determining personal jurisdiction, its absence is not

constitutionally intolerable.         See Nowak v. Tak How Invs., Ltd.,

94 F.3d 708, 715-16 (1st Cir. 1996).

                                       5
     Here, Apostolico, a Rhode Island citizen, alleges that Norcom

and DeFronzo, Rhode Island employers both, are withholding past

due wages and other monies, and that this withholding is at

DeFronzo’s “direction.”        See Am. Compl. ¶ 31. The record also

reflects    that   DeFronzo   sent    an   e-mail    to   Norcom     employees   —

including, apparently, some in Rhode Island — concerning the

departure of the Cranston branch, which e-mail allegedly defamed

Apostolico and cast him in a false light.              See Am. Compl. ¶¶ 20-

21; Obj. Mem. at 10-11; Obj. Mem., Ex. 1, DeFronzo Dep., at 37:1-

38:4.     Taken generously, these activities together serve as the

germ of Apostolico’s claims.

     For the purposes of personal jurisdiction, activity can be

effectuated without physical presence.               See N. Laminate Sales,

Inc. v. Davis, 403 F.3d 14, 25 (1st Cir. 2005) (“[A] defendant

need not be physically present in the forum state to cause injury

(and thus ‘activity’ for jurisdictional purposes) in the forum

state.”) (citing Calder v. Jones, 465 U.S. 783, 789 (1984)).

DeFronzo’s    activities      allegedly     caused,       and    allegedly   were

“calculated” to cause, injury in Rhode Island.                  See Am. Compl. ¶¶

31-33; see also Obj. Mem. 9-10.

     The Court is cognizant that “mere injury to a forum resident”

will not support personal jurisdiction.             Walden v. Fiore, 571 U.S.

277, 290 (2014).      However, there is more than sheer coincidence

between    DeFronzo’s   alleged      activities,     Apostolico’s      purported

                                       6
injuries, and the state of Rhode Island.           Significantly, DeFronzo

is a Rhode Island employer per R.I. Gen. Laws § 28-14-1, and,

crediting    the    proffered    allegations,     he    knowingly   failed   to

compensate Apostolico, a former employee of his Rhode Island

enterprise.      See Am. Compl. ¶¶ 26-31.         Additionally, construing

the   record       in   Apostolico’s    favor,     DeFronzo      intentionally

transmitted allegedly defamatory e-mails into Rhode Island, which

concerned Rhode Island goings-on and were apparently read in Rhode

Island.     See id. ¶¶ 20-21; Obj. Mem. 10-11; Obj. Mem., Ex. 1,

DeFronzo Dep., at 37:1-38:4.           Finally, DeFronzo traveled to the

Cranston branch to persuade Apostolico to remain with Norcom,

indicating participation in Rhode Island-based events immediate to

the litigation at hand.         See Obj. Mem., Ex. 1, DeFronzo Dep., at

45:2-15.

      It is true that DeFronzo’s activities were conducted in his

capacity as president of Norcom.           Yet “the mere fact that the

actions connecting defendants to the state were undertaken in an

official rather than personal capacity does not preclude the

exercise    of     personal     jurisdiction     over    those   defendants.”

Cathedral Art Metal Co. v. Giftco, Inc., No. CA 06-465S, 2010 WL

7212158, at *4 (D.R.I. Sept. 21, 2010), report and recommendation

adopted sub nom. Cathedral Art Metal Co. v. Giftco, Inc., No. CA

06-465-M, 2011 WL 3555860 (D.R.I. Aug. 11, 2011).                This rule is

doubly true, given that DeFronzo is a “primary participant[]” in

                                       7
the alleged wrongdoing.       See Calder, 465 U.S. at 790.

     2.    Purposeful Availment

     As for purposeful availment, the question is whether the

defendant voluntarily took advantage of the forum state’s laws, so

that he or she could have reasonably anticipated being called to

court therein. See 163 Pleasant St. Corp., 960 F.2d at 1089.                By

serving as president of Norcom, a residential mortgage originator,

see Am. Compl. ¶¶ 4-5, DeFronzo enjoyed the benefits of Rhode

Island    laws   framing,    governing,   and    safeguarding    the    lending

market.    In and through Norcom, DeFronzo “initiated and maintained

substantial      contacts”    with   Rhode      Island   individuals,     most

relevantly but not solely Apostolico, and he “influenced, if not

controlled,      decisions    that   directly     affected”     Rhode   Island

residents, putting himself in a position that foreseeably invited

litigation within the state.         See Villa Marina Yacht Sales, Inc.

v. Hatteras Yachts, 915 F.2d 7, 11 (1st Cir. 1990) (construing

language    of   territory    long-arm    statute   similar     to   availment

prong).    Also, the fact that DeFronzo is an employer under Rhode

Island law should have alerted him to the real possibility of being

summoned before a tribunal in this state.

     3.    Reasonableness

     Whether personal jurisdiction is reasonable hinges on five

factors: “(1) [T]he defendant's burden of appearing, (2) the forum

state's interest in adjudicating the dispute, (3) the plaintiff's

                                      8
interest in obtaining convenient and effective relief, (4) the

judicial     system's    interest    in       obtaining       the   most   effective

resolution of the controversy, and (5) the common interests of all

sovereigns     in    promoting    substantive          social    policies.”         163

Pleasant St., 960 F.2d at 1088 (citing Burger King, 471 U.S. at

476–77).      These     factors   help        the    court    secure    “substantial

justice.”     Ticketmaster-New York, 26 F.3d at 209.                   They are most

analytically determinative “where the minimum contacts question is

very close.”    Nowak, 94 F.3d at 717.              The question here is close,

but the factors favor Apostolico.

     First, DeFronzo has not shown that litigating this dispute in

Rhode Island would present a “special or unusual burden.” Pritzker

v. Yari, 42 F.3d 53, 64 (1st Cir. 1994).

     Second, Rhode Island has an interest in enforcing its wage

laws and remedying tortious wrongs inflicted on its residents by

out-of-state actors.        See Ticketmaster-New York, 26 F.3d at 211.

     Third, Apostolico understandably wishes to litigate in Rhode

Island, where he lives and where he was employed by Norcom.                     This

preference deserves some deference.                 See id.

     Fourth, considerations of effective resolution seem, as is

often the case, a “wash.”         Nowak, 94 F.3d at 718.

     Fifth, Rhode Island has strong policy interests in ensuring

compliance    with    its   labor   laws,        discouraging       the    spread   of

defamatory material, and encouraging good behavior on the part of

                                          9
out-of-state actors transacting business within its borders.

      This Court finds Apostolico’s claims arise from, or relate

to,   DeFronzo’s       activities        in    Rhode     Island;         that    DeFronzo

purposefully availed himself of Rhode Island’s laws; and that the

reasonableness factors cut in Apostolico’s favor.

      Therefore, the Court determines that it may assert personal

jurisdiction over DeFronzo.

      B.        More Definite Statement

      DeFronzo argues that he cannot defend himself against the

charges     of    defamation      and    false    light      due    to    ambiguity     in

Apostolico’s Amended Complaint.                  See Defs.’ Mem. 8.               Although

Apostolico        subsequently      identified         the     allegedly         offending

material by memorandum and exhibit, see Obj. Mem. 5-7, the pleading

itself remains confusing and cursory as to these claims.                               The

Complaint must be cured to remove these deficiencies.                           Therefore,

the part of DeFronzo’s motion requesting a more definite statement

is granted.

      C.        Motion to Amend Complaint

      On February 20, 2020, Apostolico moved to again amend his

Complaint to add a claim for retaliation.                 See Mot. to Amend.          “The

court should freely give leave when justice so requires.”                          Fed. R.

Civ. P. 15(a)(2).         This standard is liberal.                O'Connell v. Hyatt

Hotels     of    Puerto   Rico,    357    F.3d    152,       154   (1st    Cir.    2004).

Therefore, the Court will permit Apostolico to file a second

                                          10
amended complaint. 3

III. CONCLUSION

      For the foregoing reasons, the Motion to Dismiss and/or For

a   More   Definite   Statement      with   Respect   to    the    First   Amended

Complaint, ECF No. 33, is GRANTED IN PART and DENIED IN PART.

Furthermore,    the    Motion   to    Amend,    ECF   No.    52,    is     GRANTED.

Apostolico has thirty days to amend his Complaint to address the

deficiencies discussed infra Section II(B) and to add a claim for

retaliation.

IT IS SO ORDERED.




William E. Smith
District Judge
Date: March 30, 2020




      3 In their Opposition to the Motion to Amend, Defendants
raise several arguments as to why Apostolico cannot succeed on his
retaliation claim. See Defs.' Opp'n to Pl.'s (Second) Mot. for
Leave to Amend 5, ECF No. 54. The Court finds the issues raised
to be more appropriate for disposition on summary judgment.

                                       11
